Citation Nr: 0939980	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for costochondritis 
(claimed as chest pain).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1982, 
and again from February 2003 to April 2004 when he deployed 
to Southwest Asia in support of Operation Enduring 
Freedom/Iraqi Freedom.  The Veteran also had service with the 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the RO.  

The Board reopened the claims of service connection for 
hypertension and a right knee disorder in February 2009.  
Those claims, as well as the claims of service connection for 
claimed chest pain and a low back disorder were remanded to 
the RO for additional development of the record.  

The claims of service connection for costochondritis and 
hypertension are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a chronic low back disorder during any 
period of active duty for training or during his period of 
active service.  

3.  The currently demonstrated low back strain is not shown 
to be due to a documented injury or other incident of the 
Veteran's period of active service or any period of inactive 
or active duty for training.  

4.  The currently demonstrated residuals of right knee 
surgery for cartilage damage with arthritis involving the 
medial meniscus is shown as likely as not to be due to an 
injury sustained by the Veteran during his period of active 
duty for training.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by low back strain is 
not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of right knee surgery 
for cartilage damage involving the medical meniscus and 
arthritis is due to disease or injury that was incurred in 
the Veteran's period of active duty for training.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In an October 2004 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  

Subsequently, in a February 2008 letter, he was advised of 
how disability ratings and effective dates were assigned.  

The case was thereafter readjudicated in a July 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records from his first period of 
active duty, post service VA treatment records, and the 
Veteran's statements.  

Unfortunately, despite numerous attempts, the RO has not 
secured all of the Veteran's service treatment records, 
particularly from his second period of active duty.  The 
Board is aware that the Court has held that where the records 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II. Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran contends his current back disorder is a result of 
carrying 40 pounds of equipment in service and the strain of 
riding in a military vehicle.  See the April 2005 Notice of 
Disagreement (NOD).  

In addressing the first element of Hickson/Pond analysis, or 
the existence of a current disability, the record reflects no 
complaints of or treatment for back problems until the July 
2006 VA examination, at which point the examiner diagnosed 
low back strain.  

The analysis now moves to the second and third elements of 
Hickson/Pond.  In this case, there is no evidence of 
complaints, findings or diagnoses indicative of a back 
disorder during service.

Here, the Veteran's service treatment record (STR) includes 
no indication of back complaints or findings during his 
period of active duty for training.  The Board again notes 
that the STR is incomplete as to the Veteran's second period 
of service.  However, the Veteran specifically stated in his 
April 2006 Substantive Appeal that he did not go on sick call 
during this time.  

Moreover, in a February 2004 report of medical assessment 
prior to his discharge, the Veteran was asked if he suffered 
from any injury or illness while on active duty for which he 
did not seek medical care.  He reported no low back problems.  

These statements recorded contemporaneously with service are 
important because they call into question his more recent lay 
assertions of having had low back problems related to 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

Indeed, on his initial application for compensation, the 
Veteran noted that his back problems began in August 2004, 
after the last period of service.  As such, the Board finds 
the Veteran's lay assertions of having had low back pain 
since service not to be credible for the purpose of 
establishing a continuity of symptomatology or treatment of 
chronic low strain following his period of active duty for 
training.  

In response to a remand, a VA etiological opinion based on a 
review of the claims file was obtained in May 2009.  The VA 
examiner opined that, given the absence of evidence of 
symptoms of a low back disability in service, the Veteran's 
low back strain was not related to service.  

Based on the medical evidence, the Board finds that service 
connection for the low back strain is not warranted because 
it is not shown to have had its clinical onset during any 
period of service or otherwise to be causally linked to a 
documented injury or other event of the Veteran's service.  

The Veteran in this regard has provided no medical evidence 
to show that any current low back strain is due to a 
documented event or incident of his service.  

Consequently, on this record, the claim of service connection 
for low back strain must be denied.  

Due consideration has been given to the written contentions 
by and on behalf of the Veteran, to include the April 2006 
submission from a fellow serviceperson.  

Although a lay person can provide competent evidence as to 
his or her observations, he or she cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for low back strain, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In reviewing the record in its entirety, Board finds the 
evidence to be in relative equipoise for the purpose of 
showing that the Veteran's current right knee disability 
manifested by arthritis as likely as not is due to an injury 
that was incurred during his initial period of active duty 
for training and required surgical intervention by VA in July 
1983.  

Significantly, the Veteran was initially treated for right 
knee complaints in April 1983 when he reported suffering a 
twisting injury to the joint in August 1982.  He was found to 
have had a bucket-handle tear of the medial meniscus.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for the residuals of a 
right knee medial meniscectomy to include arthritis is 
warranted.  


ORDER

Service connection for low back strain is denied.  

Service connection for the residuals of a right knee medial 
meniscectomy with arthritis is granted.  


REMAND

The Board's review of the claims file shows that further RO 
action on the claims for service connection for 
costochondritis and hypertension is required.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

The February 2009 remand directed the RO to arrange for the 
Veteran's claims file to be reviewed for purposes of 
addressing the likely etiology of the Veteran's diagnosed 
conditions.  

With respect to the claim of service connection for 
hypertension, the Veteran was specifically requested to opine 
as to: (1) whether the Veteran's right knee disability and 
hypertension existed prior to the Veteran's second period of 
active duty, and if so, the approximate date of onset of such 
disorder (if possible); (2) if the right knee disability and 
hypertension preexisted his second period of active duty, 
whether such disorder increased in disability during his 
second period of active duty; and (3) if so, whether that 
increase was due to the natural progression of the disease.  
The examiner was also asked to opine whether any disease or 
injury of service origin, to include the service-connected 
left knee disability, caused or aggravated his right knee 
disability.  

With respect to the claim for costochondritis, the examiner 
was asked to opine as to whether any disease or injury of 
service origin, to include the Veteran's service-connected 
PTSD, caused or aggravated the Veteran's costochondritis. 

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should again arrange for the 
Veteran's claims file to be reviewed by a 
physician to addresses whether the 
Veteran's diagnosed costochondritis and 
essential hypertension had their onset in 
either the Veteran's first or second period 
of active service, within a year of a 
period of active service, or were caused or 
aggravated by a service-connected 
disability.  All necessary special studies 
or tests should be accomplished.  

It is imperative that the examiner reviews 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the examination 
report.  

The examiner should specifically offer an 
opinion as to the following:  

(a).  Did the hypertension exist prior to 
the Veteran's second period of active duty?  
If so, state (if possible) the approximate 
date of onset of such disorder.  

(b).  If the hypertension preexisted the 
Veteran's second period of active duty, did 
such disorder increase in disability during 
such period of active duty?  In answering 
this question, the examiner is asked to 
specify whether the Veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether there 
was a permanent worsening of the underlying 
pathology due to service, resulting in any 
current disability.  

(c).  If the Veteran's hypertension 
increased in disability during the second 
period of active service, was that increase 
due to the natural progression of the 
disease?  

(d).  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include PTSD, caused or aggravated the 
Veteran's costochondritis or chest pain?  
If a nonservice-connected disability is 
found to have been aggravated by a service-
connected disability, the examiner should 
state an opinion, if possible, regarding 
the level of incremental increase in the 
Veteran's disability caused by the service-
connected condition(s).  

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, buddy statements submitted by the 
Veteran, and the Veteran's statements 
contained in the claims file.  

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  A 
complete rationale should be given for all 
opinions and should be based on examination 
findings, historical records, and medical 
principles.  

2.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the issues on appeal, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


